--------------------------------------------------------------------------------


EXHIBIT 10.1
First Amendment to Stock Purchase Agreement


FIRST AMENDMENT
TO
STOCK PURCHASE AGREEMENT
 
THIS FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”) is dated as
of January 30, 2007, by and among TANK SPORTS, INC., a California corporation
(the “Buyer”), DARIN OREMAN and MICHELLE OREMAN, husband and wife (hereinafter
referred to singularly and collectively as “Seller”), HEXAGON FINANCIAL LLC, an
Arizona limited liability company (“Hexagon”) and LOWPRICE.COM, INC., an Arizona
corporation d/b/a RedCat Motors (the “Company” and together with Seller and
Hexagon, the “Parties”). Terms not otherwise defined herein shall have the
meaning ascribed to them in the Purchase Agreement (as defined below).
 
RECITALS
 
WHEREAS, the Parties are parties to that certain Stock Purchase Agreement dated
as of December 28, 2006 (the “Purchase Agreement”);
 
WHEREAS, the Buyer has requested that the certain terms of the Purchase
Agreement relating to the required capital contribution and the debt repayment
be modified; and
 
WHEREAS, the Seller, Hexagon and the Company have each agreed to such amendment
upon the terms and conditions contained herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises, the provisions and the
respective agreements hereinafter set forth, the Parties hereby agree s follows:
 
1. Amendment. Section 1.2.2 of the Purchase Agreement is deleted in its entirety
and replaced with the following:
 
1.2.2 Capital Contribution. Upon and immediately after acquiring the Company
Shares on the Closing Date, the Buyer shall make a capital contribution (the
“Capital Contribution”) to the Company in the amount of One Million Dollars
($1,000,000) in cash which shall immediately be paid to Hexagon to satisfy a
portion of the Hexagon debt; as for the remaining balance of Six Hundred
Thousand Dollars ($600,000), the Buyer shall make an additional capital
contribution to the company, which shall be used by the Company to satisfy the
Hexagon Debt, at the option of Hexagon, as follows:
 
(1) Six Hundred Thousand Dollars ($600,000) in cash on the Closing Date, if the
current $5,000,000 Private Placement conducted by the Buyer shall achieve 40% of
the maximum offering amount;
 
(2) Two Hundred Thousand Dollars ($200,000) in cash which shall be payable no
later than February 28, 2007 and 400,000 shares of Buyer’s common stock (the
“Hexagon Shares”) on the Closing Date which shall be entitled to registration
rights within ninety (90) days following the Closing Date (the “Registration
Window Date”). If the Hexagon shares are not fully registered and fully
tradeable as of the Registration Window Date, the Buyer shall cause the Company
and the Company agrees to pay to Hexagon, on the Registration Window Date, in
lieu of the Hexagon Shares, Four Hundred Thousand Dollars ($400,000) in cash or
other arrangement as may be mutually agreed upon by the Parties hereto.
Beginning on the effective date of the registration of the Hexagon Shares and
ending on the date one hundred eighty (180) days following the Closing Date (the
“Hexagon Sales Window Date”), to the extent that Hexagon sells any of Hexagon
Shares at a market price less than One Dollar ($1.00) per share (the “Sub-Value
Sales Price”), the Buyer shall cause the Company and the Company agrees to pay
to Hexagon an amount equal to the difference between One Dollar ($1.00) per
share and the Sub-Value Sales Price times the number of shares of the Hexagon
Shares sold at such Sub-Value Sales Price. If Hexagon has failed to sell any or
all of the Hexagon Shares prior to the Hexagon Sales Window Date, neither the
Buyer, nor the Company shall have any further liability with regard to such
Hexagon Shares.
 
 

1

--------------------------------------------------------------------------------


 
(3) One Hundred Thousand Dollars ($100,000) in cash on the Closing Date, Two
Hundred Thousand Dollars ($200,000) in cash which shall be payable no later than
February 28, 2007 and 300,000 restricted shares of the Buyer common stock, each
on the Closing Date.
 
2. Ratification/Counterparts. Each of the undersigned ratify and confirm the
continued force and effect of the Purchase Agreement as modified by this
Amendment, and agree that all terms and provisions of the Purchase Agreement
shall remain in full force and effect as originally set forth, except as
otherwise expressly modified or amended herein. In the event of a conflict
between the terms and provisions of this Amendment and the Purchase Agreement,
the terms and provisions of this Amendment shall prevail. This Amendment may be
executed in any number of counterparts, each of which shall constitute an
original document but all of which together shall constitute one and the same
instrument.
 
 
IN WITNESS WHEREOF, the parties hereto have duly caused this Amendment to be
executed as of the date first above written.
 
SELLER:
/s/Darin Oreman
/s/Michelle Oreman
 
BUYER:
 
TANK SPORTS, INC., a California corporation
 
By: /s/Jing Jong Long
Jing Jong Long, President


HEXAGON:


HEXAGON FINANCIAL, LLC, an Arizona limited liability company


By: Anchor Management, LLC
Its: Manager


By:/s/ Matthew Gallaher
Matthew Gallaher, Manager
 
COMPANY:


LOW PRICE.COM, INC., an Arizona corporation


By: /s/Darin Oreman
Darin Oreman, President
2

--------------------------------------------------------------------------------


 

